Appellant was convicted of the offense of assault with intent to murder, and sentenced to serve imprisonment in the penitentiary for an indeterminate term of from two to three years.
The indictment, trial, and conviction appear to be in all things regular. No exceptions, worthy of mention, if, indeed, there were any at all, were reserved on the taking of testimony. The oral charge of the court was unusually full, clear, and explicit. It properly placed before the jury every phase of the case, and in it the court was careful to give appellant the full benefit of every contention made by him from the evidence. There was no error in overruling the motion for a new trial. The judgment is affirmed.
Affirmed.